Citation Nr: 0621681	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a labral tear, right (dominant) shoulder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left distal fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to service connection for a labral tear, right 
(dominant) shoulder, with an evaluation of 10 percent, and 
service connection for residuals of a fractured left distal 
fibula with an evaluation of 0 percent, both effective 
October 2002.  The veteran perfected timely appeals of these 
two determinations to the Board.

The matter was thereafter transferred to the RO in Boston, 
Massachusetts.  After a November 2003 hearing and additional 
case development, in a February 2004 Supplemental Statement 
of the Case the RO increased its evaluation of the veteran's 
labral tear from 10 to 20 percent, and the residuals of his 
left distal fibula fracture from 0 to 10 percent.

The issue of entitlement to an evaluation of service 
connected labral tear, right (dominant) shoulder, in excess 
of 20 percent is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In terms of the functions affected by and anatomical 
localization and symptomatology of the veteran's residuals of 
a left distal fibula fracture, his disability is more closely 
analogous to impairment of tibia and fibula than to limited 
motion of the ankle.

2.  Considering all functional loss due to pain and loss of 
motion during overuse or flare ups, more nearly approximate 
"moderate" ankle disability than "slight" ankle 
disability.

3.  The veteran's residuals of a left distal fibula fracture 
do not more nearly approximate "marked" ankle disability 
than "moderate" ankle disability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for residuals of a left distal fibula fracture have been met.  
38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5271 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

The record shows that the AOJ did not provide adequate notice 
to the veteran regarding his claim prior to the initial 
unfavorable November 2002 action. However, VA subsequently 
provided notice by means of a July 2003 letter from the AOJ 
to the veteran, which informed him of what evidence was 
required to substantiate his claim, and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ.  After this VCAA-compliant 
notice was sent to the veteran, the claim was further 
developed and readjudicated.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005); see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, where the original claim involves basic 
entitlement to service connection, as in this case, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite inadequate 
notice provided to the veteran on these two elements, the RO 
in July 2003 and October 2003 letters provided the veteran 
notice of the criteria required to establish an increased 
rating.  Thereafter, the veteran's claims were readjudicated, 
and the Board therefore finds no risk of prejudice to the 
veteran with respect to this element.  Moreover, in light of 
the Board's favorable decision below, despite the inadequate 
notice provided to the veteran on the effective date element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for entitlement to an initial 
evaluation of residuals of a left distal fibula fracture in 
excess of 10 percent.  38 U.S.C.A. § 5103A (West 2002).  The 
information and evidence associated with the claims folder 
include the veteran's service medical records (SMRs), service 
personnel records, private post-service medical records, two 
VA medical examinations of the veteran's ankle, and 
statements by the veteran and his representative.  There is 
no indication that there is any additional evidence relevant 
to the issue of the veteran's ankle disability to be obtained 
either by VA or by the veteran.

Initial evaluation of residuals of a left distal fibula 
fracture in excess of 10 percent

The veteran argues that he is entitled to an initial 
evaluation of residuals of a left distal fibula fracture in 
excess of 10 percent.

Disability evaluations are based on average impairment in 
earning capacity, and are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, 
as here, the question for consideration is the propriety of 
the initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings", 
whereby it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, is required.  See 
Fenderson  v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In this case, the veteran is rated under Diagnostic Code (DC) 
5721 for limited motion of the ankle.  Under DC 5271, marked 
limited motion of the ankle warrants a 20 percent rating and 
moderate limited motion of the ankle warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5271.

The veteran may also be rated under DC 5262 if his residuals 
of a left distal fibula fracture are closely analogous to the 
functions affected by and anatomical localization and 
symptomatology of impairment of the tibia and fibula.  See 
38 C.F.R. § 4.20.  Under DC 5262, malunion of the tibia and 
fibula of either lower extremity warrants a 10 percent 
evaluation when the disability results in slight knee or 
ankle disability, 20 percent evaluation when it results in 
moderate knee or ankle disability, and 30 percent evaluation 
when it results in marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, DC 5262 (2005).

On VA examination in September 2002, the veteran was 
diagnosed as normal findings of range of motion of the left 
ankle, with the left ankle not appearing to give him any 
physical impairment.

Records of private orthopedic examinations in September 2003 
indicate that in the veteran was diagnosed with left ankle 
loose bodies, and left ankle pain.  On examination, the left 
ankle demonstrated nearly normal range of motion, healed 
lateral wounds, healed ankle arthroscopy portal scars, intact 
pulses, and normal distal sensation with no effusion.  X-rays 
of the left ankle revealed no significant joint space 
narrowing with a small ossicle medially and anterolaterally.

On November 2003 VA examination, the veteran had swelling of 
the ankle and the left ankle measured 3/4 inch greater in 
circumference than the right.  Range of motion in the ankle 
was full, but inversion and eversion caused pain at the 
anterior aspect and lateral aspect of the ankle.  The 
diagnosis was fracture/dislocation of the left ankle, status 
post open reduction and internal fixation and subsequent 
removal of fixation, with persistent symptoms and probable 
loose bodies.  It was furthermore noted that range of motion 
could be decreased by 20 to 30 percent during flare up or 
overuse.

The Board finds that even though there is no medical evidence 
of malunion of the veteran's tibia and fibula, the veteran's 
disability is more closely analogous to the criteria under DC 
5262 for impairment of tibia and fibula than that under 5271 
for limited motion of the ankle, in terms of the functions 
affected by and anatomical localization and symptomatology of 
his disability.  Furthermore, in light of the evidence above, 
the Board finds that the veteran's residuals of a left distal 
fibula fracture can be characterized as "moderate" ankle 
disability.  Thus, the Board determines that under DC 5262 
for impairment of the tibia and fibula, the veteran's 
disability warrants a 20 percent disability rating, because 
the residuals of his left distal fibula fracture more nearly 
approximate moderate ankle disability than slight ankle 
disability.

However, in light of the fact that the veteran still has full 
range of motion and only moderate functional loss of his 
ankle, an evaluation of 20 percent for "marked" ankle 
disability is not warranted.  Therefore, the veteran's 
disability does not more nearly approximate the criteria for 
a 30 percent rating than for 20 percent rating.

In rating the veteran under DC 5262, the Board notes that a 
higher rating would not be available under DC 5271.  It also 
notes that a rating under DC 5270 for ankylosis of the ankle 
is improper in this case because the veteran has essentially 
a full range of motion in his ankle.


ORDER

Entitlement to an initial evaluation of residuals of a left 
distal fibula fracture of 20 percent is granted.


REMAND

Subsequent to the RO's June 2004 certification of appeal to 
the Board, the RO received additional evidence pertinent to 
the veteran's right shoulder claim in the form of an April 
2005 QTC VA examination, and forwarded it to the Board.  The 
evidence was not accompanied by the veteran's waiver of 
initial RO review.  In a May 2006 letter, the Board informed 
the veteran both of his right to RO review of the evidence 
and issuance of a new Supplemental Statement of the Case in 
light of the new evidence, and of his option to waive such 
right and to request that the Board proceed with the 
adjudication of his appeal.  The veteran did not respond to 
the letter, and thus did not waive RO consideration of the 
April 2005 evidence.  Therefore, this matter must be remanded 
for RO readjudication of the veteran's claim of increased 
evaluation of service-connected labral tear, right (dominant) 
shoulder, in excess of 20 percent.  See generally, 38 C.F.R. 
§ 20.1304; Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must inform the veteran that an effective date for the award 
of benefits will be assigned, and explain what types of 
evidence are needed to establish both a disability rating and 
an effective date.


Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2. The RO should readjudicate the claim 
for an initial evaluation of service-
connected labral tear, right (dominant) 
shoulder, in excess of 20 percent, in 
light of all pertinent evidence and legal 
authority.

3. If the benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
Supplemental Statement of the Case (to 
include citation to and consideration of 
all evidence added to the claims file 
since the February 2004 Supplemental 
Statement of the Case) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


